ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Amendments
Claims Filing Date
February 11, 2022
Amended
13
Cancelled
1-12
Pending
13-23


	For purposes of appeal, the proposed amendment will be entered, and an explanation of how the amended claims would be rejected is provided below.
Response to Arguments
Applicant's arguments filed February 11, 2022 have been fully considered but they are not persuasive.
112(b)
	The applicant argues that claim 19 “similar composition” is a comparison that recites a structural benefit of the part sintered from the composition of claim 13 relative to a similar composition but with the alloying elements added as an element part or as part of a master alloy. Claim 13 recites additions that are pre-alloyed and homogeneously dispensed whereas claim 19 compares this structure to a similar composition except that the alloying elements are presented in the original powder differently (Remarks para. spanning pgs. 5-6).
	The examiner respectfully disagrees. The term “similar composition” is directed to the composition and not the structure of the powder metal part. While it is clear in claim 19 that the structure of the powdered metal part for comparison has alloying elements added as an elemental powder or as part of a master alloy, it is unclear what the scope is of the limitation “similar composition”. It is unclear what does and does not denote a “similar composition” to that recited in 
Harrigan, Jr
	The applicant argues that Harrigan, Jr has not been demonstrated to make a clear statement about powder metal morphology (Remarks pg. 7 para. 2) where in Harrigan, Jr, such as in [0041] and [0042], the morphology of the powder metal is not described as being one in which the alloying elements are pre-alloyed and homogeneously dispersed, and [0033], [0039], and Tables 7-9 appear to describe the “composition of the aluminum matrix” in total rather that the underlying structure.
	The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). Harrigan, Jr teaches an “aluminum-matrix-composite alloy” ([0033]) with a composition (Table 7) that overlaps with that claimed. Merriam-Webster defines the term “alloy” as a substance composed of two or more metals intimately united usually by being fused together and dissolving in each other when molten. Harrigan, Jr teaching a powder alloy ([0033], [0041], [0042]) requires the structure of the term “alloy”. Therefore, the Cu, Mg, Mn, Fe, Ni, Si, Ti, other, and Al constituents (Table 7) of the powder alloy of Harrigan, Jr are united by being fused together and dissolving in each other when molten (i.e. the alloying elements are pre-alloyed and homogeneously dispersed). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735